Aj?wvimr, C. J.
This was a search and seizure process. No exceptions are alleged to the rulings of the presiding justice at the trial. They are, therefore, presumed to have been sufficiently favorable to tho defendant.
Amer verdict a motion was filed in arrest of judgment, which was overruled. To this overruling the defendant alleges exceptions.
Judgments are arrested only for "error appearing on the face of the record.” The motion in arrest reaches those, but no others. This rule is universal in its application. State v. Carver, 49 Maine, 588; Bedell v. Stevens, 28 N. H. 118.
The ground of arrest relied on ip argument, is that the search and seizure was made in the dwelling house of the defendant without legal warrant and in violation of the previsions of the constitution. This may be conceded, but as such fact is not apparent of record, it cannot avail the defendant.
*436Any matter appearing in evidence at the trial, any facts then •proved, any defect in the process for bringing the defendant into ■ court or in its service, are not reached by this motion. 1 Bishop on Criminal Procedure, § 1285; Com. v. Gregory, 7 Gray, 498. The court must judge in motions of this kind from the record, and that only, and not from what took place at the trial. Bedell v. Stevens.

Exceptions overruled.

WaltoN, Barrows, Daeeorth, Peters and Libbey, JJ., > concurred. i